CHRISTIAN, J.
Appellant made application to the judge of the Twelfth judicial district for writ of habeas corpus. The judge refused to issue the writ, and from the refusal appellant has sought to perfect his appeal.
The statute authorizing an appeal in cases of this nature contemplates that it shall be taken from a decision of the trial judge or court after a hearing. Article 857, Code of Criminal Procedure 1925; Ex parte Lozano, 88 Tex. Cr. R. 112, 225 S. W. 59; Ex parte Smith, 85 Tex. Cr. R. 652, 215 S. W. 299; Ex parte Strong, 34 Tex. Cr. R. 309, 30 S. W. 666; Ex parte Ainsworth, 27 Tex. 731. Hence the procedure in the instant case did not confer jurisdiction on this court on appeal.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved .by the court.